DISCIPLINARY ACTION
CONSENT ORDER
THIS MATTER being brought before the Court by DAVID E. JOHNSON, JR., Director, Office of Attorney Ethics, with *662the consent of Respondent, Marc E. Alterman of Morris Plains, and Respondent’s counsel, John A. Brogan, and the parties having agreed to Respondent’s temporary suspension from the practice of law, together with the additional relief provided in this Order,
IT IS ORDERED that:
1. Marc E. Alterman of Morris Plains, admitted to practice in this State in 1983, is temporarily suspended from the practice of law, effective immediately.
2. The Office of Attorney Ethics take such protective action pursuant to R. 1:20 — 11(c), as may be appropriate, to gain possession and control of the legal files, records, practice and trust assets of Marc E. Alterman wherever situate.
3. All funds held by Marc E. Alterman in any New Jersey financial institution as an attorney pursuant to R. 1:21-6 shall be restrained from disbursement and shall be transmitted by the financial institutions which are the present custodians thereof to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund pending the further order of this Court.
4. Respondent is hereby restrained and enjoined from practicing law during the period of suspension.
5. Respondent is hereby restrained and enjoined from disbursing funds from any required attorney bank accounts as referred to in paragraph three.
6. Respondent shall comply with all the Administrative Guidelines of the Office of Attorney Ethics governing suspended attorneys.
7. Respondent may move prior to the final disposition of all grievances, on an application for good cause shown and upon submission of medical evidence as to his fitness to practice law, for modification of this Order or the restraints contained therein.